Citation Nr: 1117145	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  00-08 059	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board remanded the claim for service connection for PTSD for further development in July 2001.  The case was subsequently returned to the Board for appellate review.

In February 2005, the Board issued a decision denying service connection for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an order dated in December 2006, the Court vacated the Board's February 2005 decision and remanded the case to the Board.  A judgment was entered in January 2007.

The Court later received an application for an award of attorney's fees and expenses pursuant to the Equal Access to Justice Act (EAJA).  The attorney for the Veteran's daughter informed the Court that the Veteran had died in January 2007, and in May 2007, the Court received a motion for substitution filed on behalf of his daughter.  In particular, her counsel stated that she was the surviving child and appropriate person for the purpose of pursuing the pending claim for an award of reasonable attorney's fees and expenses.

The Court issued an order in March 2008 noting that the Veteran had died before a mandate had been issued.  Thus, the Court exercised its discretion to revoke the March 2007 order and recall mandate.  The Court withdrew its judgment entered in January 2007 as well as the December 2006 decision vacating and remanding the February 2005 Board decision.  The Court 's order denied the Veteran's daughter's motion to substitute herself in place of the Veteran for the purpose of pursuing an award under EAJA ; vacated the February 2005 Board decision with respect to the matter appealed to the Court; and, dismissed the appeal and EAJA application for lack of jurisdiction.  The case was then returned to the Board.


FINDINGS OF FACT

1.  The Veteran died in January 2007.

2.  In March 2008, rhe Court withdrew its judgment entered in January 2007 as well as the December 2006 decision remanding the February 2005 Board decision.  It ordered that the February 2005 Board decision denying the claim for service connection be vacated.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board does note that the Veteran's daughter filed a motion for substitution for the purpose of pursuing the pending claim for an award of reasonable attorney's fees and expenses, which the Court dismissed in March 2008.  However, the Court specifically indicated that no one had moved for substitution to pursue the underlying claim on the merits.  Moreover, the Board notes that the new law allowing for substitution of certain eligible persons upon the death of a Veteran for purposes of processing the claim to completion is only applicable in cases in which the Veteran died on or after October 10, 2008. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 


ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


